DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species 1 as directed claims 1-8.
Species 2 as directed claims 9-16.
Species 3 as directed to claims 17-20.
The species are independent or distinct because: Species 1 is directed to a clumping litter comprising a hydrophilic light weight material a clumping agent and a mineral particulate combined to form a plurality of pellets sized to from 4 to 40 US mesh in diameter in which Species 2 and 3 do not require; Species 2 is directed to a clumping litter comprising a wood flour, dolomite or limestone present as particulate, sodium bicarbonate, a clumping agent and solubilized citric acid combined to form a plurality of pellets sized to from 4 to 40 US mesh in diameter in which Species 1 and 3 do not require; and Species 3 is directed to a clumping litter comprising a paper pulp, a powdered clay and mineral particulate combined to form a 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  there would be additional searches (due to independent or distinct embodiments/alternatives) for  additional set of claims; there would be different field of search (i.e., carry out different search strategies or search queries and/or searching different classes/subclasses or electronic resources); and there would be separate status in the art due to recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Attorney Goldstein on 3/2/2021 a provisional election was made without traverse to prosecute the invention of Species 3, claims 17-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-16 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
In claim 19, the phrase “said powder limestone” is confusing since it is unclear as to what this “said powder limestone” implies.
In claim 20, the phrase “said powder limestone or mineral” is confusing since it is unclear as to what this “said powder limestone or mineral” implies.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim 17 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Seguin-Laur (US 2015/0150214).
For claim 17, Seguin-Laur teaches a clumping litter comprising:
a paper pulp (see [0015]-[0020],[0023]-[0028],[0037],[0044]-[0051]);
a powdered clay (sodium bentonite (clay) dust, see [0015]-[0020],[0044]-[0051]); and
mineral particulate (dolomite and/or limestone, see [0021],[0037]) combined to form a plurality of pellets sized to from 4 to 40 US mesh in diameter (see [0013],[0044]).
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



	Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seguin-Laur (US 2015/0150214).
For claim 18, as described above, Seguin-Laur discloses most of the claimed invention except for mentioning wherein said powder clay is sized to where at least 50 percent of the powder clay is less than -200 mesh.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the litter of Seguin-Laur so as to include the powder clay is sized to where at least 50 percent of the powder clay is less than -200 mesh, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the powder clay has to be in a specific size value as claimed, it is believed that through trial and error during the testing procedure that one comes up with a desirable size value to meet the design criteria for forming a potent animal litter. 

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the litter of Seguin-Laur so as to include the powder limestone is sized to where at least 50 percent of the powder limestone is less than -100 mesh, since it has been held that where routine testing and general experimental conditions are present, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Also, since applicant did not provide a reason and/or showing any criticality as to why the powder limestone has to be in a specific size value as claimed, it is believed that through trial and error during the testing procedure that one comes up with a desirable size value to meet the design criteria for forming a potent animal litter. 
For claim 20, as described above, Seguin-Laur discloses most of the claimed invention except for mentioning wherein said paper pulp is present at 5 to 20 total weight percent, said powder clay is present at 20 to 40 total 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the litter of Seguin-Laur so as to include the paper pulp is present at 5 to 20 total weight percent, the powder clay is present at 20 to 40 total weight percent, and the powder limestone or mineral is present at 40 to 75 total weight percent, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also, since applicant did not provide a reason and/or showing any criticality as to why the total weight percent of either the paper pulp, the powder clay or the powder limestone has to be in a specific range as claimed, it is believe that through trial and error during the testing procedure that one comes up with these desirable ranges to meet the design criteria for forming a potent animal litter. 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644